NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3172-16T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

CHRISTOPH C. JONES, a/k/a
CHRISTOPHER C. JONES,

     Defendant-Appellant.
_____________________________

              Submitted May 16, 2018 – Decided June 25, 2018

              Before Judges Alvarez and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No. 15-
              09-1952.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Michael T. Denny, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Robert D. Laurino, Acting Essex County
              Prosecutor, attorney for respondent (Stephen
              A. Pogany, Special Deputy Attorney General,
              Acting Assistant Prosecutor, on the brief).

PER CURIAM
     Defendant Christoph Jones appeals from the March 14, 2016

order denying his motion to suppress evidence seized following an

investigatory    stop      of    his   vehicle.    After   a   review    of   the

contentions in light of the record and applicable principles of

law, we affirm.

     We     derive   the    facts      from   testimony    presented    at    the

suppression hearing.            While on patrol, Newark police officer

Gregory Brooks received a dispatch that an anonymous female caller

was threatened by "a man who pulled a gun out on her" at a specific

location the officer described as "plagued by a lot of gun violence

and drugs."     The caller also stated that the assailant was "in a

black Acura TL, no plate."

     Brooks and his partner arrived at the location with their

lights and sirens activated and pulled behind a blue Acura Integra.

The officers approached the vehicle, one officer on each side.

Through   the   driver's        side   window,    Brooks   observed    defendant

attempting to put a firearm into a blue nylon bag.               Despite only

seeing the handle of the gun, Brooks recognized the object as a

handgun due to his "[twenty] years of experience as a police

officer."

     Once Brooks recognized the object as a gun, he yelled "Gun,"

and directed the driver to get out of the vehicle.                      As this

occurred, another officer arrived at the scene and parked in front

                                         2                               A-3172-16T1
of the Acura.     Defendant dropped the gun onto the floor of the

driver's side and exited the car.        Brooks described the weapon as

an "automatic handgun with a brown handle."

       Defendant was charged with second-degree unlawful possession

of a weapon, N.J.S.A. 2C:39-5(b).        He later moved to suppress the

handgun.     Following a hearing, the trial judge concluded, given

"the   totality   of   th[e]   circumstances,   that   the    officer   had

reasonable    suspicion   to   perform   an   investigatory    stop,    and

approach the driver, and to interact further."           The judge also

found "the observations of the officer at the time from the side

of the car where he was lawfully standing, because it is a public

street, supports application of the plain view doctrine."               The

motion to suppress was denied.

       Defendant pled guilty to the sole count of the indictment.

He was sentenced to a forty-two month custodial term with a forty-

two month period of parole ineligibility, N.J.S.A. 2C:43-6(c).

       Defendant raises the following issues on appeal:

            POINT ONE: BECAUSE THE ANONYMOUS CALLER'S TIP
            WAS INSUFFICIENT TO PROVIDE THE REASONABLE
            SUSPICION NECESSARY FOR THE INVESTIGATORY
            DETENTION OF JONES, THE HANDGUN MUST BE
            SUP[P]RESSED.

            POINT TWO: THE PLAIN VIEW EXCEPTION TO THE
            WARRANT REQUIREMENT DOES NOT APPLY IN THIS
            CASE BECAUSE THE DISCOVERY OF THE EVIDENCE WAS
            NOT INADVERT[E]NT.


                                    3                              A-3172-16T1
      A trial court's factual findings in a suppression hearing are

afforded great deference.          State v. Gonzales, 227 N.J. 77, 101

(2016).       In reviewing a motion to suppress, we defer to the

findings of fact and credibility determinations of the trial judge,

recognizing that he or she has had an "opportunity to hear and see

the witnesses and to have the 'feel' of the case, which a reviewing

court cannot enjoy."          State v. Elders, 192 N.J. 224, 244 (2007)

(citing State v. Johnson, 42 N.J. 146, 161 (1964)). We will uphold

the   trial    judge's   decision    so   long   as   it   is   "supported    by

sufficient credible evidence" and not "so clearly mistaken 'that

the interests of justice demand intervention and correction.'"

State v. Scriven, 226 N.J. 20, 32-33 (2016) (quoting Elders, 192

N.J. at 243-44).

      Defendant contends the anonymous caller's "wildly inaccurate"

tip   did     not   provide    sufficient   reasonable      and   articulable

suspicion to conduct an investigatory stop.            Therefore, the trial

judge erred in denying his suppression motion.

      As the United States and New Jersey Constitutions' guarantee

an individual's right to be free from "unreasonable searches and

seizures," U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7, a

"warrantless search is presumed invalid unless it falls within one

of the recognized exceptions to the warrant requirement."                State

v. Wilson, 178 N.J. 7, 12 (2003) (quoting State v. Cooke, 163 N.J.

                                      4                                A-3172-16T1
657, 664 (2000)).       "A lawful stop of an automobile must be based

on reasonable and articulable suspicion that an offense . . . has

been or is being committed."         State v. Carty, 170 N.J. 632, 639-

40 (citing Delaware v. Prouse, 440 U.S. 648, 663 (1979)).

      In determining whether an investigatory stop of an automobile

was reasonable, a court must consider the "specific reasonable

inferences" that an officer is entitled to draw based on the facts

available to him at the moment of the stop and in light of his

experience.   State v. Md., 167 N.J. 471, 487 (2001) (quoting State

v. Arthur, 149 N.J. 1, 8 (1997)).           "[I]narticulate hunches" and

"subjective good faith" are insufficient to justify a warrantless

search and seizure.         Ibid. (quoting Arthur, 149 N.J. at 8).

"Rather, the officer 'must be able to point to specific and

articulable facts which, taken together with rational inferences

from those facts, reasonably warrant [the] intrusion.'"               Ibid.

(alteration in original) (quoting Arthur, 149 N.J. at 8).

      "[A]n anonymous tip of criminal activity, standing alone, is

not   sufficient   to    establish   a    reasonable   [and]   articulable"

suspicion.    State v. Privott, 203 N.J. 16, 26 (2010) (citing Fla.

v. J.L., 529 U.S. 266, 271 (2000)).           To satisfy the reasonable

suspicion standard, the anonymous tip must be "reliable in its

assertion of illegality" by providing predictive information about

criminal activity.       Id. at 27 (quoting J.L., 529 U.S. at 272).

                                      5                             A-3172-16T1
Thus, "[t]he police must verify that the tip is reliable by some

independent corroborative effort."              Id. at 26 (citing Ala. v.

White, 496 U.S. 325, 329-30 (1990)).

      A court must consider the totality of the circumstances in

considering    whether   there   was       a   reasonable     and   articulable

suspicion that an individual was involved in criminal activity.

Id. at 26-27.      An anonymous tip is but one factor under this

analysis.     State v. Gamble, 218 N.J. 412, 433-34 (2014).

      Despite inconsistencies in the details of the Acura, the

trial judge found that Brooks's observations corroborated the tip.

The judge found the officer's description of the events leading

to   defendant's   arrest   credible.          Mindful   of   our   deferential

standard, we are satisfied that the police had reasonable and

articulable     suspicion   to   conduct        an   investigatory    stop     of

defendant.

      Here, an anonymous caller advised she had been threatened

with a gun. She provided a specific location and a color, make,

and model of the assailant's car.              Although the description was

not entirely accurate as to the exact color and model of the

vehicle, Brooks observed a car, of the make and similar appearance

described by the caller, parked in front of the specific location,

known to police as a high-crime area.                As the Court stated in

State v. Tucker, 136 N.J. 158, 168 (1994), "under circumstances

                                       6                                A-3172-16T1
demonstrating particularized suspicion . . . such as a high crime

location . . . police would have greater latitude to subject a

citizen to an investigatory stop."

     The trial judge also found the gun was lawfully seized under

the plain view doctrine.    To justify the seizure of contraband

left in plain view, the State must demonstrate (1) the officer

observed the contraband during a legal intrusion; (2) the discovery

was inadvertent1; and (3) there was probable cause to associate

the items with a crime. Tex v. Brown, 460 U.S. 730, 739-40 (1983).

     Defendant contends the inadvertent prong was not met because

Brooks "approach[ed] the car specifically to find evidence of

weapon possession concerning the people in the car he had just

detained." Although Brooks approached the vehicle because of the

tip that the occupant might be armed with a handgun, Brooks saw

it as soon as he approached the driver's side of the car. As the

trial judge noted, "[Brooks] did not know exactly where within the

car [the handgun] was, thereby satisfying inadvertence."         See

State v. Johnson, 171 N.J. 192, 212-13 (2002) (finding inadvertence

is narrowly construed and requires the officer to have very

specific information as to where the contraband is located). There


1
   In Gonzales, the Court eliminated the inadvertence element of
the plain view analysis. 227 N.J. at 101. However, that decision
applies prospectively and therefore is not applicable to this
case. See ibid.

                                7                           A-3172-16T1
was no evidence that Brooks knew in advance where the handgun was

located or that he intended to seize it without a warrant.                See

State v. Damplias, 282 N.J. Super. 471, 478-79 (App. Div. 1995).

     Brooks, with his twenty years of experience as a police

officer, immediately recognized the object that defendant was

attempting to hide as a handgun and communicated that observation

to his partner.   The elements of the plain view doctrine are met.

We   are,   therefore,   satisfied       the   trial   judge's   denial   of

defendant's motion to suppress is supported by sufficient credible

evidence in the record. See Scriven, 226 N.J. at 32-33.

     Affirmed.




                                     8                              A-3172-16T1